DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 7/19/2021 have been accepted. Claims 1-7, 9-13, and 15-19 are still pending. Claims 1, 2, 9, 10, 15, and 16 are amended. Claims 8, 14, and 20 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 2/17/2021.
	Allowable Subject Matter
Claims 1-7, 9-13, and 15-19 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims that were previously presented in claims 8, 14, and 20. The following is an examiner’s statement of reasons for allowance:
Favor et al. (US Patent 8,370,609, hereafter referred to as Favor) teaches a first and second cache for normal and speculative executions. Favor does not teach the amended limitations to the independent claims.
So et al. (US PGPub 2007/0094664, hereafter referred to as So) teaches a control register with multiple states and a mapping circuit connected to the control register which maps physical outputs of the cache sets to a first or second logical cache based on the state of the control register. So does not teach the amended limitations to the independent claims.


	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 2/17/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132